            Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 1 of 28



 1   Clayeo C. Arnold, California SBN 65070
     carnold@justice4you.com
 2
     Joshua H. Watson, California SBN 238058
 3   jwatson@justice4you.com
     CLAYEO C. ARNOLD, A
 4   PROFESSIONAL LAW
     CORPORATION
 5   865 Howe Avenue
     Sacramento, California 95825
 6
     T: 916-777-7777
 7   F: 916-924-1829

 8   MORGAN & MORGAN
     COMPLEX LITIGATION GROUP
 9   John A. Yanchunis (Pro Hac Vice Forthcoming)
10
     jyanchunis@ForThePeople.com
     Jean S. Martin (Pro Hac Vice Forthcoming)
11   jeanmartin@ForThePeople.com
     Ryan J. McGee (Pro Hac Vice Forthcoming)
12   rmcgee@ForThePeople.com
     201 N. Franklin Street, 7th Floor
13
     Tampa, Florida 33602
14   T: 813-223-5505
     F: 813-223-5402
15
                            UNITED STATES DISTRICT COURT
16                        NORTHERN DISTRICT OF CALIFORNIA
17
     Matt Matic, an individual and California        CASE NO.
18
     Resident, and Zak Harris, an individual and
19   California Resident,                            CLASS ACTION COMPLAINT

20                         Plaintiffs,               JURY TRIAL DEMANDED
21   v.
                                                         (1)   UCL – Unlawful Business Practice
22                                                       (2)   UCL – Unfair Business Practice
     GOOGLE, INC. and ALPHABET, INC.,
                                                         (3)   Negligence
23
                           Defendants                    (4)   Invasion of Privacy
24                                                       (5)   California’s Customer Records Act

25

26

27

28



                                         Class Action Complaint
              Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 2 of 28



 1                                                TABLE OF CONTENTS
 2   I.      SUMMARY OF THE CASE ....................................................................... 1
 3   II.     JURISDICTION AND VENUE .................................................................. 2
 4   III.    PARTIES ..................................................................................................... 3
 5

 6   IV.     FACTUAL BACKGROUND ...................................................................... 3
 7           A.        Google’s Inadequate Data Security Allows the Massive Leak of Users’
                       Personal Information .......................................................................... 3
 8
             B.        Defendants Make A Business Decision Not To Disclose The Data
 9                     Leak ................................................................................................... 6
10           C.        Personal Information is Very Valuable on the Black Market............... 7
11   V.      CLASS ACTION ALLEGATIONS .......................................................... 10
12   VI.     CLAIMS ALLEGED ON BEHALF OF ALL CLASSES ........................ 15
13
     VII.    ADDITIONAL CLAIMS ALLEGED ON BEHALF OF THE
14             CALIFORNIA SUBCLASS ONLY ..................................................... 23
15   VIII.   PRAYER FOR RELIEF ............................................................................ 25
16   IX.     JURY TRIAL DEMANDED ..................................................................... 26
17

18

19

20

21

22

23

24

25

26

27

28

                                                              i
                                                    Class Action Complaint
              Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 3 of 28



 1          For their Class Action Complaint, Plaintiffs Matt Matic and Zak Harris, on behalf of

 2   themselves and all others similarly situated, allege the following against Defendant Google,

 3   Inc. (“Google”), based on personal knowledge as to Plaintiffs and Plaintiffs’ own acts and on

 4   information and belief as to all other matters based upon, inter alia, the investigation conducted

 5   by and through Plaintiffs’ undersigned counsel:

 6                                   SUMMARY OF THE CASE
 7
            1.      Launched in June 2011, Google+ (or Google Plus) is a social network owned
 8
     and operated by Google for consumers with Google accounts. Google+ facilitates the sharing
 9
     of information, photographs, weblinks, conversations, and other shared content similar in many
10

11
     respects to the Facebook news feed or Twitter stream.

12          2.      Google+ was created as Google’s answer and rival to Facebook, but is widely

13   seen as one of Google’s biggest failures.1
14
            3.      As part of the sign up process and as a consequence of interacting with the
15
     network, users of Google+ create, maintain, and update profiles containing significant amounts
16
     of Personal Information, including their names, birthdates, hometowns, addresses, locations,
17
     interests, relationships, email addresses, photos, and videos, amongst others, referred to herein
18

19   as “Personal Information.”

20          4.      When you add a contact to your Google+ account, you assign that person to one

21   or more “circles”, which is a way of categorizing or organizing contacts.
22
            5.      Google+ users determine privacy settings for content, allowing content to be
23
     shared with the public or with only those in designated circles.
24
            6.      This case involves the data leak Google and Alphabet announced on October 8,
25

26

27   1
       THE WALL STREET JOURNAL, Google Exposed User Data, Feared Repercussions of Disclosing to Public
     (October 8, 2018), https://www.wsj.com/articles/google-exposed-user-data-feared-repercussions-of-
28   disclosing-to-public-1539017194? (last visited October 8, 2018).

                                                   1
                                         Class Action Complaint
              Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 4 of 28



     2018, wherein the Personal Information of up to 500,000 users was exposed due to a software
 1
     glitch that gave third-party application developers access to private Google+ profile data
 2

 3   between 2015 and March 2018.

 4           7.      While this information was supposed to be protected, and shared only with
 5   expressed permissions and limitations, Defendants allowed third-party application developers
 6
     to improperly collect the Personal Information of up to 500,000 Google+ users .
 7
             8.      This Class Action Complaint is filed on behalf of all persons in the United
 8
     States, described more fully in the following sections, whose Personal Information was
 9

10
     compromised in the data leak.

11                                   JURISDICTION AND VENUE

12           9.      This Court has jurisdiction over this action pursuant to the Class Action
13
     Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy
14
     exceeds $5,000,000, exclusive of interests and costs, there are more than 100 class members,
15
     and at least one class member is a citizen of a state different from Defendants and is a citizen
16
     of a foreign state. The Court also has supplemental jurisdiction over the state law claims
17

18   pursuant to 28 U.S.C. § 1367.

19           10.     Venue is proper under 28 U.S.C. § 1391(c) because Defendant is a corporation

20   that does business in and is subject to personal jurisdiction in this District. Venue is also proper
21
     because a substantial part of the events or omissions giving rise to the claims in this action
22
     occurred in or emanated from this District, including the decisions made by Defendants’
23
     governance and management personnel that led to the leak. Further, Google’s terms of service
24
     governing users in the United States provides for venue in the Northern District of California
25

26   for all claims arising out of Plaintiffs’ relationship with Google.

27

28

                                                    2
                                          Class Action Complaint
               Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 5 of 28



                                                     PARTIES
 1
     A.      Plaintiffs
 2

 3           11.       Plaintiff Matt Matic is a resident and citizen of California. Plaintiff Matic

 4   opened a Google+ account and used it for many years. Plaintiff Matic also uses a Gmail
 5   account for his primary email. Through the opening and use of these accounts, Plaintiff Harris
 6
     has entrusted Google with his Personal Information for all relevant time periods.
 7
             12.      Plaintiff Zak Harris is a resident and citizen of Florida. Plaintiff Harris opened
 8
     a Google+ account and used it since the inception of the program. Plaintiff Harris also uses a
 9

10
     Gmail account for email. Through the opening and use of these accounts, Plaintiff Harris has

11   entrusted Google with his Personal Information for all relevant time periods.

12           13.      Defendant Google, Inc. (“Google”) is a Delaware corporation with its principal
13
     headquarters in Mountain View, California.
14
             14.      Defendant Alphabet, Inc. (“Alphabet”) is a Delaware corporation with its
15
     principal headquarters in Mountain View, California. Alphabet is a public holding company
16
     formed in a corporate reorganization by Google.                 Through the corporate restructuring,
17

18   Defendant Google is now a direct, wholly owned subsidiary of Defendant Alphabet.2

19                                       FACTUAL BACKGROUND

20   A.      Google’s Inadequate Data Security Allows the Massive Leak of Users’ Personal
             Information
21

22           15.      Google’s Terms of Service make it clear that Google collects information from

23   its users.3 But at all relevant times, Google has maintained a Privacy Policy advising its users
24   that: “When you use our services, you’re trusting us with your information. We understand
25

26
     2
         Google, Inc., Form 8-K, U.S. Securities and Exchange Commission (August 10, 2015),
27
     https://www.sec.gov/Archives/edgar/data/1288776/000128877615000039/a20150810form8-k.htm (last visited
     October 8, 2018).
28   3
         Google, Privacy Policy (May 25, 2018), https://policies.google.com/privacy (last visited October 8, 2018).

                                                        3
                                              Class Action Complaint
              Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 6 of 28



     this is a big responsibility and work hard to protect your information and put you in control.” 4
 1
     Further, Google represents that “We’ll share Personal Information outside of Google when we
 2

 3   have your consent.”5

 4           16.     Google represents to its users that:
 5                     a. “You have choices regarding the information we collect and how it's
 6
                            used.”6
 7
                       b. “We’ll ask for your consent before using your information for a
 8
                            purpose that isn’t covered in this Privacy Policy.”7
 9

10
                       c. “We’ll ask for your explicit consent to share any sensitive Personal

11                          Information.”8

12           17.     And importantly for this matter, Google represents to its users they can
13
     “[c]ontrol whom you share information with through your account on Google+.”9
14
             18.     Despite these representations, Google’s lax approach to data security resulted
15
     in a data leak affecting more than 500,000 Google+ users over a period of at least 3 years (the
16
     “2018 Data Leak”).
17

18           19.     On October 8, 2018, Alphabet announced that it would be permanently shutting

19   down the consumer functionality of Google+. 10 Along with this announcement, Alphabet

20   disclosed that a “software glitch” had allowed outside application (also “app”) vendors access
21
     to private Google+ profile data between 2015 and March 2018.
22

23

24
     4
         Id. (emphasis added).
25   5
         Id. (emphasis added).
     6
         Id.
26   7
         Id.
     8
         Id. (emphasis added).
27   9
         Id.
     10
         THE WALL STREET JOURNAL, Google Exposed User Data, Feared Repercussions of Disclosing to Public,
28   supra fn. 1.

                                                    4
                                          Class Action Complaint
                 Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 7 of 28



                20.    Google+ users may allow third party applications to access their private profile
 1
     data. A “glitch” or “bug” in the Application Program Interfaces (“API”) allowed the third
 2

 3   party app to access the personal profile data of other Google+ users within the authorized user’s

 4   circles.
 5              21.    The access allowed through this “glitch” is shown in the following
 6
     illustration11:
 7

 8

 9

10

11

12

13

14

15

16
                22.    Immediately, the 2018 Data Leak drew comparisons to Facebook’s leak of user
17
     information to Cambridge Analytica and other third party app developers.12
18
                23.    Given that Google+ was launched to challenge Facebook, the recent data
19

20
     security incidents suffered by Facebook users should have made Defendants more sensitive to

21   the necessary protection of Google+ users’ data. Instead, Defendants allowed this vulnerability

22   in its system to endure for nearly 3 years, all the while leaking private information to
23
     unauthorized third parties.
24

25

26
     11
          Id.
27   12
          Id. See also, https://www.washingtonpost.com/news/the-switch/wp/2018/04/04/facebook-said-the-personal-
     data-of-most-its-2-billion-users-has-been-collected-and-shared-with-outsiders/?utm_term=.57902e5f3d98 (last
28   visited October 8, 2018).

                                                       5
                                             Class Action Complaint
                Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 8 of 28



             24.     Worse, after discovery of this vulnerability in the Google+ platform,
 1
     Defendants kept silent for at least 7 months, making a calculated decision not to inform users
 2

 3   that their Personal Information was compromised, further compromising the privacy of

 4   consumers‘ information and exposing them to risk of identity theft or worse..
 5           25.     Defendants have advised that at least 438 third party applications may have
 6
     used this API and been allowed unauthorized access to Google+ users’ data for nearly 3
 7
     years.13
 8
             26.     Because the API logs are designed to keep historical data for only 2 weeks,
 9

10
     Defendants are unable to tell exactly how many users may have had their information

11   compromised during this 3 year period.14

12           27.     Although Defendants have reported that only up to 500,000 users were affected,
13
     the reality is that this number is what was determined only for the two week period prior to the
14
     discovery of the security vulnerability in March 2018.15 Thus, given that the data leak occurred
15
     for nearly 3 years, the number of compromised users is expected to be much higher.
16
             28.     This case involves the absolute and intentional disregard with which disregard
17

18   with which Defendants have chosen to treat the Personal Information of users who utilize the

19   Google+ social media platform. While this information was supposed to be protected and

20   shared only with expressed permissions, Defendants, without authorization, exposed that
21
     information to third parties through lax and non-existent data safety and security policies and
22
     protocols.
23
     B.      Defendants Make A Business Decision Not To Disclose The Data Leak
24

25

26   13
         ZD Net, Google Shuts Down Google+ After API Bug Exposed Details For Over 500,000 Users (October 8,
     2018),https://www.zdnet.com/article/google-shuts-down-google-after-api-bug-exposed-details-for-over-
27   500000-users/ (last visited October 8, 2018).
     14
         Id.
28   15
         Id.

                                                     6
                                           Class Action Complaint
                 Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 9 of 28



                29.   Even more serious and alarming, when Alphabet announced the 2018 Data
 1
     Leak, it made the startling revelation that they had discovered and “fixed” the security
 2

 3   vulnerability in March 2018, an astonishing 6 months before the announcement. 16

 4              30.   It has been reported that, faced with the news of this massive Data Leak,
 5   Defendants made a calculated business decision, with the knowledge of Chief Executive
 6
     Sundar Pichai, that disclosure of the incident might invite “regulatory interest” similar to what
 7
     Facebook faced in the wake of the Cambridge Analytica debacle. 17
 8
                31.   Incredibly, Defendants chose to protects themselves from potential “regulatory
 9

10
     interest” rather than protect the Personal Information of its users and advise them that their

11   Personal Information had been exposed in a massive leak of information to unauthorized third

12   parties.
13
                32.   Defendants withheld the information of the security incident from its users and
14
     the public until it made the decision that it was shutting down the Google+ service for
15
     consumers.
16
                33.   In every turn, Defendants put their own business interests ahead of the privacy
17

18   interests of Google+ users causing harm to Plaintiffs and Class members.

19   C.         Personal Information is Very Valuable on the Black Market

20              34.   The types of information compromised in the 2018 Data Leak are highly
21
     valuable to identity thieves. The names, email addresses, occupation, birthdates, gender,
22
     nicknames, and other valuable Personal Information can all be used to gain access to a variety
23
     of existing accounts and websites.
24

25

26

27   16
         THE WALL STREET JOURNAL, Google Exposed User Data, Feared Repercussions of Disclosing to Public,
     supra fn. 1.
28   17
         Id.

                                                    7
                                          Class Action Complaint
              Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 10 of 28



              35.      Identity thieves can also use the Personal Information to harm Plaintiffs and
 1
     Class members through embarrassment, blackmail, or harassment in person or online, or to
 2

 3   commit other types of fraud including obtaining ID cards or driver’s licenses, fraudulently

 4   obtaining tax returns and refunds, and obtaining government benefits. A Presidential Report
 5   on identity theft from 2008 states that:
 6
              In addition to the losses that result when identity thieves fraudulently open
 7            accounts or misuse existing accounts, . . . individual victims often suffer
              indirect financial costs, including the costs incurred in both civil litigation
 8            initiated by creditors and in overcoming the many obstacles they face in
              obtaining or retaining credit. Victims of non-financial identity theft, for
 9
              example, health-related or criminal record fraud, face other types of harm
10
              and frustration.

11            In addition to out-of-pocket expenses that can reach thousands of dollars for
              the victims of new account identity theft, and the emotional toll identity
12            theft can take, some victims have to spend what can be a considerable
              amount of time to repair the damage caused by the identity thieves. Victims
13
              of new account identity theft, for example, must correct fraudulent
14            information in their credit reports and monitor their reports for future
              inaccuracies, close existing bank accounts and open new ones, and dispute
15            charges with individual creditors.18

16            36.      To put it into context, as demonstrated in the chart below, the 2013 Norton
17
     Report, based on one of the largest consumer cybercrime studies ever conducted, estimated
18
     that the global price tag of cybercrime was around $113 billion at that time, with the average
19
     cost per victim being $298 dollars.
20

21

22

23

24

25

26

27   18
       The President’s Identity Theft Task Force, Combating Identity Theft: A Strategic Plan, Federal Trade
     Commission,         11        (April       2007),       http://www.ftc.gov/sites/default/files/documents/reports/
28   combating-identity-theft-strategic-plan/strategicplan.pdf.

                                                         8
                                               Class Action Complaint
              Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 11 of 28



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
             37.      The problems associated with identity theft are exacerbated by the fact that
11

12
     many identity thieves will wait years before attempting to use the Personal Information they

13   have obtained. Indeed, in order to protect themselves, Class members will need to remain

14   vigilant against unauthorized data use for years and decades to come.
15
             38.      Once stolen, Personal Information can be used in a number of different ways.
16
     One of the most common is that it is offered for sale on the “dark web,” a heavily encrypted
17
     part of the Internet that makes it difficult for authorities to detect the location or owners of a
18
     website. The dark web is not indexed by normal search engines such as Google and is only
19

20   accessible using a Tor browser (or similar tool), which aims to conceal users’ identities and

21   online activity. The dark web is notorious for hosting marketplaces selling illegal items such

22   as weapons, drugs, and Personal Information. 19 Websites appear and disappear quickly,
23
     making it a very dynamic environment.
24
             39.      Once someone buys Personal Information, it is then used to gain access to
25
     different areas of the victim’s digital life, including bank accounts, social media, and credit
26

27
     19
        Brian Hamrick, The dark web: A trip into the underbelly of the internet, WLWT News (Feb. 9, 2017 8:51 PM),
28   http://www.wlwt.com/article/the-dark-web-a-trip-into-the-underbelly-of-the-internet/8698419.

                                                       9
                                             Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 12 of 28



     card details. During that process, other sensitive data may be harvested from the victim’s
 1
     accounts, as well as from those belonging to family, friends, and colleagues.
 2

 3                                CLASS ACTION ALLEGATIONS

 4          40.     Pursuant to Rule 23(b)(2), (b)(3) and (c)(4) of the Federal Rules of Civil
 5   Procedure, Plaintiffs, individually and on behalf of all others similarly situated, bring this
 6
     lawsuit on behalf of themselves and as a class action on behalf of the following classes:
 7
     A.     The United States Class
 8
                    All persons who registered for Google+ accounts in the United
 9                  States and whose Personal Information was accessed, compromised,
                    or obtained from Google by third party applications without
10
                    authorization or in excess of authorization as a result of the 2018
11                  Data Leak.

12          41.     In addition, Plaintiff Matic brings this action on behalf of a California subclass
13   defined as:
14
                    All persons in California who registered for Google accounts and
15                  whose Personal Information was accessed, compromised, or
                    obtained from Google by third party applications without
16                  authorization or in excess of authorization as a result of the 2018
                    Data Leak.
17
            42.     Excluded from the Class are Defendants and any entities in which any
18

19   Defendant or its subsidiaries or affiliates have a controlling interest, and Defendants’ officers,

20   agents, and employees. Also excluded from the Class are any judge assigned to this action,
21   members of the judge’s staff, and any member of the judge’s immediate family.
22
            43.     Numerosity: The members of each Class are so numerous that joinder of all
23
     members of any Class would be impracticable. Plaintiffs reasonably believe that Class
24
     members number hundreds of millions of people or more in the aggregate and well over 1,000
25

26
     in the smallest of the classes. The names and addresses of Class members are identifiable

27   through documents maintained by Defendants.

28

                                                  10
                                         Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 13 of 28



            44.      Commonality and Predominance: This action involves common questions of
 1
     law or fact, which predominate over any questions affecting individual Class members,
 2

 3   including:

 4
                     i.   Whether Defendants represented to the Class that it would safeguard Class
 5
                          members’ Personal Information;
 6
                    ii.   Whether Defendants owed a legal duty to Plaintiffs and the Class to
 7
                          exercise due care in collecting, storing, and safeguarding their Personal
 8
                          Information;
 9
                   iii.   Whether Defendants breached a legal duty to Plaintiffs and the Class to
10
                          exercise due care in collecting, storing, and safeguarding their Personal
11
                          Information;
12
                   iv.    Whether third parties improperly obtained Plaintiffs’ and Class members’
13
                          Personal Information without authorization or in excess of any
14
                          authorization;
15
                    v.    Whether Defendants was aware of other third parties’ collection of
16
                          Plaintiffs’ and Class members’ Personal Information without
17
                          authorization or in excess of any authorization;
18
                   vi.    Whether Defendants knew about the 2018 Data Leak before it was
19
                          announced to the public and Defendants failed to timely notify the public
20
                          of the 2018 Data Leak;
21
                  vii.    Whether Defendants’ conduct violated Cal. Civ. Code § 1750, et seq.;
22
                  viii.   Whether Defendants’ conduct was an unlawful or unfair business practice
23
                          under Cal. Bus. & Prof. Code § 17200, et seq.;
24
                   ix.    Whether Defendants’ conduct violated the Consumer Records Act, Cal.
25
                          Civ. Code § 1798.80 et seq.;
26
                    x.    Whether Defendants’ conduct violated the Online Privacy Protection Act,
27
                          Cal. Bus. & Prof. Code § 22575, et seq.,
28

                                                    11
                                           Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 14 of 28



 1                  xi.    Whether Defendants’ conduct violated § 5 of the Federal Trade

 2                         Commission Act, 15 U.S.C. § 45, et seq.,

 3                 xii.    Whether Plaintiffs and the Class are entitled to equitable relief, including,

 4                         but not limited to, injunctive relief and restitution; and

 5                 xiii.   Whether Plaintiffs and the other Class members are entitled to actual,

 6                         statutory, or other forms of damages, and other monetary relief.

 7           45.       Defendants engaged in a common course of conduct giving rise to the legal
 8
     rights sought to be enforced by Plaintiff individually and on behalf of the members of the class.
 9
     Similar or identical statutory and common law violations, business practices, and injuries are
10
     involved. Individual questions, if any, pale by comparison, in both quantity and quality, to the
11

12
     numerous common questions that dominate this action.

13           46.       Typicality: Plaintiffs’ claims are typical of the claims of the other members of

14   their respective classes because, among other things, Plaintiffs and the other Class members
15
     were injured through the substantially uniform misconduct by Defendants. Plaintiffs are
16
     advancing the same claims and legal theories on behalf of themselves and all other Class
17
     members, and there are no defenses that are unique to Plaintiffs. The claims of Plaintiffs and
18
     those of other Class members arise from the same operative facts and are based on the same
19

20   legal theories.

21           47.       Adequacy of Representation: Plaintiffs are adequate representatives of the

22   classes because their interests do not conflict with the interests of the other Class members they
23
     seek to represent; they have retained counsel competent and experienced in complex class
24
     action litigation and Plaintiffs will prosecute this action vigorously. The Class members’
25
     interests will be fairly and adequately protected by Plaintiffs and their counsel.
26
             48.       Superiority: A class action is superior to any other available means for the fair
27

28   and efficient adjudication of this controversy, and no unusual difficulties are likely to be

                                                    12
                                           Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 15 of 28



     encountered in the management of this matter as a class action. The damages, harm, or other
 1
     financial detriment suffered individually by Plaintiffs and the other members of their respective
 2

 3   classes are relatively small compared to the burden and expense that would be required to

 4   litigate their claims on an individual basis against Defendants, making it impracticable for
 5   Class members to individually seek redress for Defendants’ wrongful conduct. Even if Class
 6
     members could afford individual litigation, the court system could not. Individualized litigation
 7
     would create a potential for inconsistent or contradictory judgments, and increase the delay
 8
     and expense to all parties and the court system. By contrast, the class action device presents
 9

10
     far fewer management difficulties and provides the benefits of single adjudication, economies

11   of scale, and comprehensive supervision by a single court.

12          49.     Further, Defendants has acted or refused to act on grounds generally applicable
13
     to the Class and, accordingly, final injunctive or corresponding declaratory relief with regard
14
     to the members of the Class as a whole is appropriate under Rule 23(b)(2) of the Federal Rules
15
     of Civil Procedure.
16
            50.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
17

18   because such claims present only particular, common issues, the resolution of which would

19   advance the disposition of this matter and the parties’ interests therein. Such particular issues

20   include, but are not limited to:
21
            a.      Whether Class members’ Personal Information was improperly obtained by
22
                    third parties;
23
            b.      Whether (and when) Defendant knew about any security vulnerabilities that led
24
                    to the 2018 Data Leak before they were announced to the public and whether
25

26                  Defendant failed to timely notify the public of those vulnerabilities and the 2018

27                  Data Leak;
28

                                                  13
                                         Class Action Complaint
      Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 16 of 28



     c.    Whether Defendants’ conduct was an unlawful or unfair business practice under
 1
           Cal. Bus. & Prof. Code § 17200, et seq.;
 2

 3   d.    Whether Defendants’ representations that it would secure and protect the

 4         Personal Information of Plaintiffs and members of the classes were facts that
 5         reasonable persons could be expected to rely upon when deciding whether to
 6
           use Defendants’ services;
 7
     e.    Whether Defendants misrepresented the safety of its many systems and
 8
           services, specifically the security thereof, and its ability to safely store
 9

10
           Plaintiffs’ and Class members’ Personal Information;

11   f.    Whether Defendants concealed crucial information about its inadequate data

12         security measures from Plaintiffs and the Class;
13
     g.    Whether Defendants failed to comply with its own policies and applicable laws,
14
           regulations, and industry standards relating to data security;
15
     h.    Whether Defendants knew or should have known that it did not employ
16
           reasonable measures to keep Plaintiffs’ and Class members’ Personal
17

18         Information secure and prevent the loss or misuse of that information;

19   i.    Whether Defendants failed to “implement and maintain reasonable security

20         procedures and practices” for Plaintiffs’ and Class members’ Personal
21
           Information in violation of California Civil Code section 1798.81.5, subdivision
22
           (b) and Section 5 of the FTC Act;
23
     j.    Whether Defendants failed to provide timely notice of the 2018 Data Leak in
24
           violation of California Civil Code § 1798.82;
25

26   k.    Whether Defendants’ conduct violated Cal. Bus. & Prof. Code § 22575, et seq.;

27

28

                                        14
                               Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 17 of 28



            l.      Whether Defendants owed a duty to Plaintiffs and the Class to safeguard their
 1
                    Personal Information and to implement adequate data security measures;
 2

 3          m.      Whether Defendants breached that duty;

 4          n.      Whether Defendants failed to adhere to its posted privacy policy concerning the
 5                  care it would take to safeguard Plaintiffs’ and Class members’ Personal
 6
                    Information in violation of California Business and Professions Code § 22576;
 7
            o.      Whether Defendants negligently and materially failed to adhere to its posted
 8
                    privacy policy with respect to the extent of its disclosure of users’ data, in
 9

10
                    violation of California Business and Professions Code § 22576;

11          p.      Whether such representations were false with regard to storing and

12                  safeguarding Class members’ Personal Information; and
13
            q.      Whether such representations were material with regard to storing and
14
                    safeguarding Class members’ Personal Information.
15
                      CLAIMS ALLEGED ON BEHALF OF ALL CLASSES
16
                                       First Claim for Relief
17
         Violation of California’s Unfair Competition Law (“UCL”) – Unlawful Business
18                       Practice (Cal. Bus. & Prof. Code § 17200, et seq.)

19          51.     Plaintiffs repeat, reallege, and incorporate by reference the allegations

20   contained in paragraphs 1 through 39 as though fully stated herein.
21
            52.     By reason of the conduct alleged herein, Defendants engaged in unlawful
22
     practices within the meaning of the UCL. The conduct alleged herein is a “business practice”
23
     within the meaning of the UCL.
24
            53.     Google represent that it would not disclose Google+ users’ Personal
25

26   Information without consent and/or notice. Google further represented that it would utilize

27

28

                                                 15
                                        Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 18 of 28



     sufficient data security protocols and mechanisms to protect Google+ users’ Personal
 1
     Information.
 2

 3          54.     Defendants failed to abide by these representations. Defendants did not prevent

 4   improper disclosure of Plaintiff’s and the Class’s Personal Information.
 5          55.     Defendants stored the Personal Information of Plaintiffs and members of their
 6
     respective Classes in Defendants’ electronic and consumer information databases. Defendants
 7
     falsely represented to Plaintiffs and members of the Classes that the Personal Information
 8
     databases were secure and that class members’ Personal Information would remain private.
 9

10
     Defendants knew or should have known it did not employ reasonable, industry standard, and

11   appropriate security measures that complied “with federal regulations” and that would have

12   kept Plaintiffs’ and the other Class members’ Personal Information secure and prevented the
13
     loss or misuse of Plaintiffs’ and the other class members’ Personal Information.
14
            56.     Even without these misrepresentations, Plaintiffs and Class members were
15
     entitled to assume, and did assume Defendant would take appropriate measures to keep their
16
     Personal Information safe. Defendant did not disclose at any time that Plaintiffs’ Personal
17

18   Information was accessible to third party application vendors because Defendants’ data

19   security measures were inadequate, and Defendant was the only one in possession of that

20   material information, which they had a duty to disclose. Defendant violated the UCL by
21
     misrepresenting, both by affirmative conduct and by omission, the security of its many systems
22
     and services, and its ability to honor the disclosure authorizations established by Plaintiffs and
23
     Class members for their Personal Information.
24
            57.     Defendants also violated the UCL by failing to implement reasonable and
25

26   appropriate security measures or follow industry standards for data security, and failing to

27   comply with its own posted privacy policies. If Defendant had complied with these legal
28

                                                  16
                                         Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 19 of 28



     requirements, Plaintiffs and the other Class members would not have suffered the damages
 1
     described herein.
 2

 3          58.        Defendants’ acts, omissions, and misrepresentations as alleged herein were

 4   unlawful and in violation of, inter alia, Cal. Civ. Code § 1798.81.5(b), Section 5(a) of the
 5   Federal Trade Commission Act, 15 U.S.C. § 45(a), Cal. Bus. & Prof. Code § 22576 (as a result
 6
     of Google failing to comply with its own posted privacy policies).
 7
            59.        Plaintiffs and the Class members suffered injury in fact and lost money or
 8
     property as the result of Defendants’ unlawful business practices. In particular, Plaintiffs’ and
 9

10
     Class members’ Personal Information was taken and is in the hands of those who will use it

11   for their own advantage, or is being sold for value, making it clear that information is of

12   tangible value.
13
            60.        As a result of Defendants’ unlawful business practices, violations of the UCL,
14
     Plaintiffs and the Class members are entitled to restitution, disgorgement of wrongfully
15
     obtained profits and injunctive relief.
16
                                      Second Claim for Relief
17
      Violation of California’s Unfair Competition Law (“UCL”) – Unfair Business Practice
18                            (Cal. Bus. & Prof. Code § 17200, et seq.)

19          61.        Plaintiffs repeat, reallege, and incorporate by reference the allegations

20   contained in paragraphs 1 through 39 as though fully stated herein.
21
            62.        By reason of the conduct alleged herein, Defendants engaged in unfair
22
     “business practices” within the meaning of the UCL.
23
            63.        Defendants stored the Personal Information of Plaintiffs and members of their
24
     respective Classes in their electronic and consumer information databases. Defendants
25

26   represented to Plaintiffs and members of the classes that its Personal Information databases

27   were secure and that class members’ Personal Information would remain private and be
28

                                                   17
                                          Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 20 of 28



     disclosed only with expressed authorization. Defendants engaged in unfair acts and business
 1
     practices by representing that would require expressed consent and authorization prior to
 2

 3   disclosure of Personal Information to third parties.

 4           64.     Even without these misrepresentations, Plaintiffs and Class members were
 5   entitled to, and did, assume Defendants would take appropriate measures to keep their Personal
 6
     Information safe. Defendants did not disclose at any time that Plaintiffs’ Personal Information
 7
     was vulnerable to unauthorized disclosure because Defendants’ data security measures were
 8
     inadequate, and Defendants were in sole possession of that material information, which they
 9

10
     had a duty to disclose.

11           65.     Defendants knew or should have known it did not employ reasonable measures

12   that would have kept Plaintiffs’ and the other Class members’ Personal Information secure
13
     from unauthorized disclosure.
14
             66.     Defendants engaged in unfair acts and business practices by representing that
15
     they would not disclose this Personal Information without authorization, and/or by obtaining
16
     that Personal Information without authorization. Defendants also violated its commitment to
17

18   maintain the confidentiality and security of the Personal Information of Plaintiffs and their

19   respective Classes, and failed to comply with its own policies and applicable laws, regulations,

20   and industry standards relating to data security.
21
             67.     Defendant engaged in unfair business practices under the “balancing test.”
22
     The harm caused by Defendants’ actions and omissions, as described in detail above, greatly
23
     outweigh any perceived utility. Indeed, Defendants’ failure to follow basic data security
24
     protocols and misrepresentations to consumers about Defendants’ data security cannot be said
25

26   to have had any utility at all.

27

28

                                                  18
                                         Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 21 of 28



            68.     Defendant engaged in unfair business practices under the “tethering test.”
 1
     Defendants’ actions and omissions, as described in detail above, violated fundamental public
 2

 3   policies expressed by the California Legislature. See, e.g., Cal. Civ. Code § 1798.1 (“The

 4   Legislature declares that ... all individuals have a right of privacy in information pertaining to
 5   them.... The increasing use of computers ... has greatly magnified the potential risk to
 6
     individual privacy that can occur from the maintenance of Personal Information.”); Cal. Civ.
 7
     Code § 1798.81.5(a) (“It is the intent of the Legislature to ensure that Personal Information
 8
     about California residents is protected.”); Cal. Bus. & Prof. Code § 22578 (“It is the intent of
 9

10
     the Legislature that this chapter [including the Online Privacy Protection Act] is a matter of

11   statewide concern.”) Defendants’ acts and omissions, and the injuries caused by them are thus

12   “comparable to or the same as a violation of the law …” Cel-Tech Communications, Inc. v.
13
     Los Angeles Cellular Telephone Co. (1999) 20 Cal.4th 163, 187.
14
            69.     Defendant engaged in unfair business practices under the “FTC test.” The
15
     harm caused by Defendants’ actions and omissions, as described in detail above, is substantial
16
     in that it affects approximately 50 million Class members and has caused those persons to
17

18   suffer actual harms. Such harms include a substantial risk of identity theft, disclosure of Class

19   members’ Personal Information to third parties without their consent, diminution in value of

20   their Personal Information, consequential out of pocket losses for procuring credit freeze or
21
     protection services, identity theft monitoring, and other expenses relating to identity theft
22
     losses or protective measures. This harm continues given the fact that Class members’ Personal
23
     Information remains in Defendants’ possession, without adequate protection, and is also in the
24
     hands of those who obtained it without their consent. Defendants’ actions and omissions
25

26   violated, inter alia, Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45. See,

27   e.g., F.T.C. v. Wyndham Worldwide Corp., 10 F. Supp. 3d 602, 613 (D.N.J. 2014), aff'd, 799
28

                                                  19
                                         Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 22 of 28



     F.3d 236 (3d Cir. 2015); In re LabMD, Inc., FTC Docket No. 9357, FTC File No. 102-3099
 1
     (July 28, 2016) (failure to employ reasonable and appropriate measures to secure Personal
 2

 3   Information collected violated § 5(a) of FTC Act); In re BJ’s Wholesale Club, Inc., FTC

 4   Docket No. C-4148, FTC File No. 042-3160 (Sept. 20, 2005) (same); In re CardSystems
 5   Solutions, Inc., FTC Docket No. C-4168, FTC File No. 052-3148 (Sept. 5, 2006) (same); see
 6
     also United States v. ChoicePoint, Inc., Civil Action No. 1:06-cv-0198-JTC (N.D. Ga. Oct. 14,
 7
     2009) (“failure to establish and implement, and thereafter maintain, a comprehensive
 8
     information security program that is reasonably designed to protect the security.
 9

10
     confidentiality, and integrity of Personal Information collected from or about consumers”

11   violates § 5(a) of FTC Act); 15 U.S.C. § 45(n) (defining “unfair acts or practices” as those that

12   “cause[] or [are] likely to cause substantial injury to consumers which [are] not reasonably
13
     avoidable by consumers themselves and not outweighed by countervailing benefits to
14
     consumers or to competition.”).
15
            70.     Plaintiffs and the Class members suffered injury in fact and lost money or
16
     property as the result of Defendants’ unfair business practices. In addition, their Personal
17

18   Information was taken and is in the hands of those who will use it for their own advantage, or

19   is being sold for value, making it clear that the hacked information is of tangible value.

20          71.     As a result of Defendants’ unfair business practices, violations of the UCL,
21
     Plaintiffs and the Class members are entitled to restitution, disgorgement of wrongfully
22
     obtained profits, and injunctive relief.
23
                                         Third Claim for Relief
24                                            Negligence
25
            72.     Plaintiffs repeat, reallege, and incorporate by reference the allegations
26
     contained in paragraphs 1 through 39 as though fully stated herein.
27

28

                                                   20
                                          Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 23 of 28



            73.     Defendants owed a duty to Plaintiffs and the Class to exercise reasonable care
 1
     in safeguarding and protecting their Personal Information and keeping it from being
 2

 3   compromised, lost, stolen, misused, and or/disclosed to unauthorized parties.

 4          74.     Defendants knew that the Personal Information of Plaintiffs and the Class was
 5   personal and sensitive information that is valuable to identity thieves and other criminals.
 6
     Defendants also knew of the serious harms that could happen if the Personal Information of
 7
     Plaintiffs and the Class was wrongfully disclosed, that disclosure was not fixed, or Plaintiffs
 8
     and the Class were not told about the disclosure in a timely manner.
 9

10
            75.     By being entrusted by Plaintiffs and the Class to safeguard their Personal

11   Information, Defendants had a special relationship with Plaintiffs and the Class. Plaintiffs and

12   the Class signed up for Defendants’ services and agreed to provide their Personal Information
13
     with the understanding that Defendants would take appropriate measures to protect it, and
14
     would inform Plaintiffs and the Class of any breaches or other security concerns that might
15
     call for action by Plaintiffs and the Class. But, Defendants did not. Defendants not only knew
16
     its data security was inadequate, Defendants also knew it didn’t have the tools to detect and
17

18   document intrusions or exfiltration of Personal Information. Defendants are morally culpable,

19   given its repeated security breaches, wholly inadequate safeguards, and refusal to notify

20   Plaintiffs and the Class of breaches or security vulnerabilities,
21
            76.     Defendants breached tduty to exercise reasonable care in safeguarding and
22
     protecting Plaintiffs’ and the Class members’ Personal Information by failing to adopt,
23
     implement, and maintain adequate security measures to safeguard that information and prevent
24
     unauthorized disclosure of Plaintiffs’ and the other Class members’ Personal Information.
25

26

27

28

                                                  21
                                         Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 24 of 28



             77.     Defendants also breached their duty to timely disclose that Plaintiffs’ and the
 1
     other class members’ Personal Information had been, or was reasonably believed to have been,
 2

 3   improperly obtained.

 4           78.     But for Defendants’ wrongful and negligent breach of its duties owed to
 5   Plaintiffs and the Class, their Personal Information would not have been compromised, stolen,
 6
     and viewed by unauthorized persons.
 7
             79.     Defendants’ negligence was a direct and legal cause of the theft of the Personal
 8
     Information of Plaintiffs and the Class and all resulting damages.
 9

10
             80.     The injury and harm suffered by Plaintiffs and the Class members was the

11   reasonably foreseeable result of Defendants’ failure to exercise reasonable care in safeguarding

12   and protecting Plaintiffs’ and the other class members’ Personal Information. Defendant knew
13
     its systems and technologies for processing and securing the Personal Information of Plaintiffs
14
     and the Class had numerous security vulnerabilities.
15
             81.     As a result of this misconduct by Defendants, the Personal Information of
16
     Plaintiffs and the Class were compromised, placing them at a greater risk of identity theft and
17

18   subjecting them to identity theft, and their Personal Information was disclosed to third parties

19   without their consent.

20                                      Fourth Claim for Relief
                                          Invasion of Privacy
21
             82.     Plaintiffs repeats, reallges, and incorporates by reference the allegations
22
     contained in paragraphs 1 through 39 as through fully stated herein.
23
             83.     Google’s terms and conditions designate California law as the sole applicable
24
     law governing the relationship between Google and its users.
25
             84.     The California Constitution expressly provides for a right to privacy. Cal.
26
     Const. Art. I, Sec. 1.
27

28

                                                  22
                                         Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 25 of 28



 1           85.     Google’s terms of use for all times relevant to this matter provided that users’

 2   Personal Information would not be released to third parties without express consent.

 3           86.     Absent their express consent, Plaintiffs and the Class members used Google+

 4   under the impression that Personal Information was safeguarded and would not be provided to

 5   or stolen by third parties.

 6           87.     Plaintiffs and the Class members had an interest in the protection and non-

 7   dissemination of the Personal Information that Defendants electronically stored, including the

 8   right not to have that Personal Information stolen and used for profit.

 9           88.     Absent the express consent of Google+ users, Defendants intentionally intruded

10   on Plaintiffs’ and the Class members’ private life, seclusion, and solitude, protected under the

11   California constitution as well as common law.

12           89.     Defendants’ wrongful conduct constitutes breach of the social norms

13   underpinning the constitutionally-protected right to privacy.

14           90.     Defendants’ wrongful conduct harmed Plaintiffs and the Class members.

15           91.     As a direct and proximate result of Defendants’wrongful conduct, Plaintiff and

16   the Class members have suffered injury and are entitled to appropriate relief, including

17   injunctive relief and damages.

18
           ADDITIONAL CLAIMS ALLEGED ON BEHALF OF THE CALIFORNIA
19
                               SUBCLASS ONLY
20
                                        Fifth Claim for Relief
21             Violation of California’s Customer Records Act – Inadequate Security
                                     (Cal. Civ. Code § 1798.81.5)
22

23
             92.     Plaintiff Matic repeats, realleges, and incorporates by reference the allegations

24   contained in paragraphs 1 through 39 as though fully stated herein.

25           93.     Plaintiff Matic brings this claim on behalf of the California Subclass.
26
             94.     California Civil Code section 1798.80, et seq., known as the “Customer
27
     Records Act” (“CRA”) was enacted to “encourage business that own, license, or maintain
28

                                                  23
                                         Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 26 of 28



     Personal Information about Californians to provide reasonable security for that information.”
 1
     Cal. Civ. Code § 1798.81.5(a)(1).
 2

 3          95.     Section 1798.81.5, subdivision (b) of the CRA requires any business that

 4   “owns, licenses, or maintains Personal Information about a California resident” to “implement
 5   and maintain reasonable security procedures and practices appropriate to the nature of the
 6
     information,” and “to protect the Personal Information from unauthorized access, destruction,
 7
     use, modification, or disclosure.” Section 1798.81.5, subdivision (d)(1)(B) defines “Personal
 8
     Information” as including “A username or email address in combination with a password or
 9

10
     security question and answer that would permit access to an online account.” “Personal

11   Information” also includes an individual’s first name or first initial in combination with a social

12   security number, driver’s license number, account number or credit or debit card number and
13
     access code, medical information, or health insurance information. Cal. Civ. Code §
14
     1798.82(h).
15
            96.     Google is a business that owns, licenses, or maintains Personal Information
16
     about California residents. As alleged in detail above, Defendants failed to implement and
17

18   maintain reasonable security procedures and practices appropriate to the nature of the

19   information, and protect the Personal Information from unauthorized access, destruction, use,

20   modification, or disclosure, resulting in the 2018 Data Leak.
21
            97.     As the direct and legal result of Defendants’ violation of section 1798.81.5,
22
     Plaintiff Matic and the members of the California subclass were harmed because their Personal
23
     Information was compromised, placing them at a greater risk of identity theft and their Personal
24
     Information disclosed to third parties without their consent. Plaintiff Matic and Class members
25

26   also suffered diminution in value of their Personal Information in that it is now in the hands of

27   unauthorized third parties who may use that information for their own personal and financial
28

                                                   24
                                          Class Action Complaint
             Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 27 of 28



     gain. The California subclass members are further damaged as their Personal Information
 1
     remains Defendants’ possession, without adequate protection, and is also in the hands of those
 2

 3   who obtained it without their consent.

 4          98.     Plaintiff Matic and the California subclass seek all remedies available under
 5   Cal. Civ. Code § 1798.84, including, but not limited to damages suffered by Plaintiffs and the
 6
     other class members as alleged above and equitable relief.
 7
            99.     Defendants’ misconduct as alleged herein is fraud under Civil Code §
 8
     3294(c)(3) in that it was deceit or concealment of a material fact known to the Defendant
 9

10
     conducted with the intent on the part of Defendant of depriving Plaintiffs and the Class of

11   “legal rights or otherwise causing injury.” In addition, Defendants’ misconduct as alleged

12   herein is malice or oppression under Civil Code § 3294(c)(1) and (2) in that it was despicable
13
     conduct carried on by Defendant with a willful and conscious disregard of the rights or safety
14
     of Plaintiff and the Class and despicable conduct that has subjected Plaintiff and the Class to
15
     cruel and unjust hardship in conscious disregard of their rights. As a result, Plaintiff and the
16
     Class are entitled to punitive damages against Defendant under Civil Code § 3294(a).
17

18                                     PRAYER FOR RELIEF

19          WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

20   respectfully request that this Court enter an Order:
21
            (a)     Certifying the United States Class and California Subclass, and appointing
22
     Plaintiffs as Class and Subclass Representatives;
23
            (b)     Finding that Defendants’ conduct was negligent, deceptive, unfair, and
24
     unlawful as alleged herein;
25

26          (c)     Enjoining Defendants from engaging in further negligent, deceptive, unfair, and

27   unlawful business practices alleged herein;
28

                                                  25
                                         Class Action Complaint
                 Case 5:18-cv-06164 Document 1 Filed 10/08/18 Page 28 of 28



             (d)      Awarding Plaintiffs and the Class members actual, compensatory, and
 1
     consequential damages;
 2

 3           (e)      Awarding Plaintiffs and the Class members statutory damages and penalties, as

 4   allowed by law;
 5           (f)      Awarding Plaintiffs and the Class members restitution and disgorgement;
 6
             (g)      Requiring Defendants to provide appropriate credit monitoring services to
 7
     Plaintiffs and the other class members;
 8
             (h)      Awarding Plaintiffs and the Class members punitive damages;
 9

10
             (i)      Awarding Plaintiffs and the Class members pre-judgment and post-judgment

11   interest;

12           (j)      Awarding Plaintiffs and the Class members reasonable attorneys’ fees costs and
13
     expenses, and;
14
             (k)      Granting such other relief as the Court deems just and proper.
15
                                      JURY TRIAL DEMANDED
16
             Plaintiffs demand a trial by jury of all claims in this Class Action Complaint so triable.
17

18

19   Dated: October 8, 2018                                /s/ Joshua H. Watson
                                                           JOSHUA H. WATSON
20

21                                                          Attorney for Plaintiffs

22

23

24

25

26

27

28

                                                   26
                                          Class Action Complaint
